[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11731         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     DECEMBER 1, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 1:09-cr-00140-JRH-WLB-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

JUAN QUINTANILLA-SERRANO,
a.k.a. Juan Serrano-Quintanilla,

lllllllllllllllllll                                                Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                     (December 1, 2010)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         H. Wilson Haynes, Jr., appointed counsel for Juan Quintanilla-Serrano in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Quintanilla-

Serrano’s conviction and sentence are AFFIRMED. Haynes’s motion to appoint

an interpreter is DENIED as untimely and moot.




                                         2